Citation Nr: 0931249	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision in the right eye.


REPRESENTATION

Appellant represented by:	Daniel Bambery, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim.

The RO in Chicago, Illinois, currently has jurisdiction over 
the Veteran's VA claims folder.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with his appeal, and such a 
hearing was scheduled for August 2007.  However, documents 
dated that same month reflect he was too ill to travel to the 
hearing, and his hearing request was withdrawn.  See 38 
C.F.R. § 20.704(e).

For good cause shown, the Veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

In March 2008, the Board denied the Veteran's claim.  He 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a November 2008 Order, the 
Court, pursuant to a joint motion, vacated the Board's March 
2008 decision and remanded the case for compliance with the 
instructions of the joint motion.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence reflects that the Veteran 
sustained additional disability of the right eye due to VA 
cataract surgery conducted in March 1994.

3.  The additional right eye disability is not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or lack or appropriate supervision, or the result 
of an event that could not have reasonably been foreseen or 
anticipated by a competent and prudent health care provider.

4.  Informed consent was obtained from the Veteran for the 
March 1994 VA cataract surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
loss of vision in the Veteran's right eye are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Board previously determined in the March 2008 decision 
that both the duty to assist and the duty to notify had been 
satisfied.  Although the joint motion which was the basis for 
the Court's Order stated the decision contained inadequate 
reasons and bases regarding whether compensation was 
warranted under 38 U.S.C.A. § 1151, it did not contend that 
the Board's conclusion that the duty to notify had been 
satisfied was in error.  The Court has stated that advancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court, and that such a practice hinders the decision-making 
process and raises the undesirable specter of piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ("Court will [not] review BVA decisions in a piecemeal 
fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court").

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's findings 
regarding the duty to notify, such would have surfaced in the 
joint motion or the Court Order so that any deficiencies 
could be corrected.

The Board also reiterates the Veteran was sent pre-
adjudication notice by a letter dated in June 2004, in accord 
with the holding of Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  He was also sent additional VCAA-compliant 
notification via letters dated in October 2004 and March 
2006.  Taken together, these letters informed the veteran of 
the evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2008).  The duty to assist the Veteran has been satisfied in 
this case.  All available medical records pertinent to the 
issue on appeal are in the claims folder.  Nothing indicates 
that the Veteran has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, he withdrew his request for a 
Board hearing.  Moreover, he was accorded a VA medical 
examination in November 2005 in regard to this case.  As 
detailed below, this examination includes a competent medical 
opinion with respect to the criteria for compensation under 
38 U.S.C.A. § 1151 which is based upon examination of the 
Veteran, a clear understanding of his medical history based 
upon review of the VA claims folder, and is supported by a 
detailed rationale.  Therefore, this medical examination and 
opinion(s) therein are sufficient for resolution of this 
case.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

The Board acknowledges that the Veteran underwent cataract 
surgery of his right eye at VA medical facility in March 
1994.  Further, the competent medical evidence does reflect 
he developed an additional disability of the right eye as a 
result of that procedure.  For example, a March 2005 
statement from a VA optometrist opined that the Veteran had 
permanent decreased visual acuity of the right eye secondary 
to a procedure performed at the VA.  In addition, the 
November 2005 VA medical examiner opined that the veteran's 
loss of vision in the right eye was directly related to the 
VA cataract surgery and subsequent vitreous loss.  Thus, the 
first two elements for compensation under 38 U.S.C.A. § 1151 
are satisfied: (1) disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability

The Veteran's attorney has previously contended that, 
pursuant to the holding of Brown v. Gardner, that the claim 
for compensation under 38 U.S.C.A. § 1151 is satisfied by the 
competent medical evidence of additional right eye disability 
due to the VA cataract surgery.  Although the attorney 
acknowledged the October 1, 1997, amended criteria required 
an element of fault, he contended that it was not applicable 
in this case as the procedure in question occurred in 1994 
prior to the amendment.  However, as noted by the Board in 
the March 2008 decision, the amended criteria are applicable 
to claims filed on or after October 1, 1997, regardless of 
whether the VA treatment in question occurred prior to that 
date.  Only if the claim had been filed prior to the October 
1997 effective date of the amendment would the Veteran have 
been entitled to adjudication of his case under this 
standard.  See VAOPGCPREC 40-97.

Here, the Veteran did not file his claim until March 2004, 
several years after the effective date of the current 
criteria for compensation under 38 U.S.C.A. § 1151 that 
requires an element of fault on the part of VA in providing 
the treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.  
Therefore, the Board concluded in the March 2008 decision 
that this criteria applied to the instant case.  Nothing in 
the joint motion contended that this finding was in error.

The only competent medical opinion to address the issue of 
fault in this case is that of the November 2005 VA examiner, 
who opined, in pertinent part, that the indication for 
surgery, the surgery itself, and its resultant complications 
were handled in an appropriate and satisfactory fashion and 
would have been handled the same at any other institution, VA 
or not.  Further, the examiner opined that no disability 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or lack or appropriate supervision, or was 
the result of an event that could have reasonably been 
foreseen or anticipated by a competent and prudent health 
care provider.  The examiner also stated that he felt the 
Veteran's entire course and management had been appropriately 
handled.

The joint motion contended that the Board did not provide an 
adequate statement of reasons or bases for the aforementioned 
findings or, concomitantly, for its apparent determination 
that the November 2005 VA examiner's opinion was adequate.  
Specifically, the Board did not consider whether the examiner 
supported his opinion with adequate rationale.  

The Board acknowledges that it did not go into detail in the 
March 2008 decision regarding the November 2005 VA examiner's 
rationale for his opinion, focusing on the examiner's 
ultimate conclusion based on examination of the Veteran and 
review of the VA claims folder, as well as the lack of 
contrary medical evidence which specifically refuted the 
examiner's findings.  However, the November 2005 VA examiner 
did provide a detailed rationale in support of his opinion.  
Specifically, the examiner noted the Veteran suffered a 
macula off rhegmatogenous retinal detachment as well as 
chronic cystoid macular edema in the right eye following a 
cataract surgery complicated by vitreous loss in the right 
eye; and that the loss of vision in the right eye was 
directly related to the cataract surgery and the subsequent 
vitreous loss.  The examiner noted that he had discussed with 
the Veteran and his wife that vitreous loss associated with 
extracapsular cataract extraction typically occurred a few 
times out of every 100 that it was preformed during the pre-
phaco era.  Although the examiner opined it was as likely as 
not that the Veteran's vision loss in the right eye was 
caused or became worse as a result of the VA cataract 
surgery, the examiner stated they had discussed that vitreous 
loss associated with extracapsular cataract extraction was 
not an infrequent complication, and that the subsequent 
cystoid macular edema and retinal detachment were most likely 
directly related to that injury.  The examiner stated it was 
his opinion that the indication for surgery, the surgery 
itself, and its resultant complications were handled in an 
appropriate and satisfactory fashion and would have been 
handled the same at any other institution, VA or not.  The 
examiner also stated that they had discussed the natural 
history of the cataract and the fact that the vision at this 
point without the cataract removal would certainly be worse 
than it currently was.  Further, as stated above, the 
examiner opined that no disability resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or lack or appropriate supervision, or was the 
result of an event that could have reasonably been foreseen 
or anticipated by a competent and prudent health care 
provider.  Moreover, the examiner stated that he felt the 
Veteran's entire course and management had been appropriately 
handled.  The examiner reiterated that they had discussed at 
length, though, that the Veteran was an unfortunately, 
although not unusual, complication of cataract surgery.  

Simply put, the November 2005 VA examiner concluded, after a 
detailed review of the record, that the nature of the 
Veteran's initial eye disability that resulted in the VA 
cataract surgery was such that the surgery was warranted, 
that appropriate steps were taken during and after the 
surgery, and that while vision loss was directly related to 
the surgery there was no element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
nor did the vision loss result from an event not reasonably 
foreseeable.  The Board notes that the examiner understood 
the current nature of the Veteran's right eye condition based 
on actually examining the Veteran, and the rationale provided 
by the examiner is consistent with the actual medical history 
as detailed by the evidence of record.  Therefore, the Board 
is satisfied that this opinion is adequate for resolution of 
this case.  Moreover, there is still no competent medical 
opinion of record which directly refutes the findings and 
opinions of the November 2005 VA examiner.  As the veteran 
and his attorney are lay persons, their opinions that his 
loss of vision following the surgery was a breach of the 
standard of care or was foreseeable is entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the opinion of the November 2005 VA 
examiner that "no disability resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or lack 
of supervision, or was the result of an event that could have 
reasonably been foreseen or anticipated by a competent and 
prudent health care provider" represents the only competent 
opinion on this point and supports, and indeed directs, a 
conclusion that the preponderance of the evidence is against 
a finding that the right eye disability resulted from an 
event not reasonably foreseeable.

The joint motion also contended that the Board failed to make 
any specific finding of fact as to informed consent.  
However, the joint motion acknowledged that the record 
contained a Standard Form 522 [Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures] that was signed by the Veteran and dated March 
21, 1994.  By this Form, the Veteran acknowledged that the 
nature and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and the 
possible complications had been fully explained to him; and 
that no guarantees had been made to him concerning the 
results of the operation or procedure.  The Form was also 
signed by a VA clinician, who acknowledged that he had 
counseled the Veteran as to the nature of the proposed 
procedure(s), attendant risks involved, and expected results.  

In a December 2008 statement, the Veteran asserted that he 
went to VA in 1994 for glasses, was told to be at the VA 
hospital in March 1994 for surgery, that he was never asked 
or told the details of his surgery, and that he just thought 
that if a VA doctor told him he needed surgery that it was 
true.  He also reported that when he went back to surgery, 
they gave him some papers to sign and he signed them.  He 
reported that no one told him he could go blind in the eye, 
that he just did what they told him to do, and that he did 
not remember ever making a decision between two or more 
options.  However, this is inconsistent with the fact that he 
and the counseling physician acknowledged on the Form 522 
that he had been counseled as to the nature and purpose of 
the cataract surgery, and understood the risks involved.  The 
Board further notes that the Veteran signed the Form 522 the 
day before the surgery was conducted, which gave him the 
opportunity to consider the surgery as well as any questions 
or concerns he might have, and he proceeded with the surgery.  
Moreover, other records from the March 1994 VA surgery 
support a finding that he gave informed consent to this 
procedure.  For example, records dated March 21, 1994, note 
that he had been provided with the requisite brochure and 
that he appeared to understand the procedure.  The operation 
report itself noted that the Veteran was made aware of the 
risks, benefits and alternative to procedure of extracting 
the cataract in his right eye, and that the Veteran wanted to 
proceed with the removal.  It was also noted that informed 
consent was signed in front of witness.

In short, the records contemporaneous to the March 1994 VA 
cataract surgery reflect informed consent to the procedure by 
the Veteran.  Although the Veteran now contends otherwise in 
his December 2008 statement, the Board observes that there is 
a "presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board must conclude 
that as multiple records contemporaneous to the March 1994 VA 
cataract surgery document informed consent, it was provided 
in this case.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against a finding that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the right 
eye disability resulted from an event not reasonably 
foreseeable.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision in the right eye is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


